
	
		II
		111th CONGRESS
		2d Session
		S. 4045
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 924 of title 18, United States Code, to
		  clarify and strengthen the armed career criminal provisions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Career Criminal Sentencing Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)Armed career
			 criminals are certain individuals deemed to be particularly culpable and
			 dangerous because of their prior criminal convictions and their possession of a
			 firearm.
			(2)The purpose of
			 section 924(e) of title 18, United States Code, (in this section referred to as
			 section 924(e)) has been, and continues to be, to provide certain
			 and severe punishment for these armed recidivist offenders, and also to protect
			 the public from the distinctive risk and acute harms posed by them.
			(3)The requirement
			 of the Supreme Court of the United States under Taylor v. United States, 495
			 U.S. 575 (1990) and Shepard v. United States, 544 U.S. 13 (2005), that district
			 courts apply a categorical approach when determining whether
			 certain prior convictions trigger an enhanced sentence under section 924(e),
			 has led to increased litigation and inconsistent sentencing results, placing an
			 onerous burden on the judicial system and rendering the protection of public
			 safety haphazard.
			(4)The
			 categorical approach prevents Federal judges from looking at
			 reliable evidence of the facts of the qualifying prior convictions and instead
			 only permits Federal judges to review the language of the statute of conviction
			 and certain limited judicial records. The Supreme Court of the United States
			 has said that its reading of section 924(e) in this regard is colored, in part,
			 by concern that to permit a more probing judicial inquiry could raise
			 right-to-jury-trial issues because the sentence enhancement under section
			 924(e) increases the statutory maximum sentence of 10 years under section
			 922(g) of title 18, United States Code, to life imprisonment. Under Apprendi v.
			 New Jersey, 530 U.S. 466, 490 (2000), a case decided after the date of
			 enactment of the Firearms Owners' Protection Act (Public Law 99–308; 100 Stat.
			 449), which initially added section 924(e), any facts (other than prior
			 convictions) which may be used to increase the sentence of a defendant beyond
			 the statutory maximum sentence must be proven to a jury beyond a reasonable
			 doubt.
			(5)Despite the best
			 efforts of Federal prosecutors to enforce section 924(e) for the safety of the
			 community, there have been numerous instances in which armed career criminals
			 have not been sentenced consistent with congressional intent due to the
			 precedent that has significantly narrowed the applicability of section 924(e)
			 and prevented judges from exercising their historic sentencing discretion and
			 judgment.
			(6)Few statutory
			 sentencing issues have led to such a ceaseless stream of costly and
			 time-consuming litigation at every level of the Federal court system as the
			 determination of whether the broad range of offenses under State and local law
			 qualify categorically as crimes of violence or serious drug trafficking
			 offenses.
			(7)Congress finds
			 that significant disparities in the content and formulation of State criminal
			 law have resulted, under Supreme Court precedent, in the unreasoned divergence
			 of criminal sentences based on fortuities such as differing charging and
			 recordkeeping practices among the 50 States, Federal territories, and thousands
			 of counties and parishes across the United States. In the judgment of Congress,
			 fundamental principles of equality and fair treatment, as well as the
			 imperative of vigorously protecting public safety, require far more uniform
			 administration and implementation of the sentencing provisions under section
			 924(e).
			(8)Congress further
			 believes that Federal judges should be entrusted to continue their historic
			 role and judgment as sentencing fact finders capable of examining and
			 evaluating reliable evidence to determine if a particular conviction or series
			 of convictions merits enhancement.
			(9)To allow judges
			 to return to their traditional sentencing roles and to make the sentencing
			 judgments traditionally assigned to courts under the Constitution of the United
			 States, this Act lowers the maximum sentence under section 924(e) from life to
			 25 years, and increases the maximum sentence under section 922(g) of title 18,
			 United States Code, from 10 years to 25 years so that the exercise of the
			 traditional sentencing discretion of the court to enhance a sentence as
			 permitted by section 924(e) for armed career criminals will not increase the
			 statutory maximum sentence and thereby implicate Apprendi principles.
			(10)Because
			 sentences for violations of section 922(g) of title 18, United States Code, by
			 individuals who are not armed career criminals will commonly fall in the range
			 of 10 years or less by operation of the advisory sentencing guidelines and the
			 reasonable judgment of the sentencing courts, Congress does not anticipate that
			 there will be many resulting changes in the length of sentence for those
			 individuals, although the increased statutory maximum will apply.
			(11)To ensure that
			 an inflexible application of section 924(e) does not result in overly harsh
			 results, this Act gives prosecutors the discretion to file a notice advising
			 the defendant and the court whether the prosecutor will seek to invoke all,
			 some, or none of the prior convictions of the defendant to trigger the penalty
			 enhancement.
			3.DefinitionSection 924(e)(2) of title 18, United States
			 Code, is amended—
			(1)by striking subparagraph (B) and inserting
			 the following:
				
					(B)the term
				qualifying offense means—
						(i)a
				serious drug offense; or
						(ii)any crime, or
				any attempt, conspiracy, or solicitation to commit a crime—
							(I)that is—
								(aa)punishable by
				imprisonment for a term of more than 1 year; or
								(bb)an
				act of juvenile delinquency involving the use or carrying of a firearm, knife,
				or destructive device that would be punishable by imprisonment for a term of
				more than 1 year if committed by an adult; and
								(II)that, according
				to any reliable evidence—
								(aa)is
				burglary, arson, or extortion;
								(bb)has as an
				element—
									(AA)the use,
				attempted use, or threatened use of physical force, however slight, against the
				person of another individual; or
									(BB)that serious
				bodily injury intentionally, knowingly, or recklessly resulted from the offense
				conduct;
									(cc)involved the
				unlawful manufacture, possession, use, sale, transfer, importation, or
				distribution of an explosive or explosive device, nuclear or chemical material,
				or a weapon of mass destruction (as defined in section 2332a of title 18,
				United States Code); or
								(dd)involved conduct
				that, without regard to the formal elements of the crime—
									(AA)presented a
				serious potential risk of bodily injury to another; or
									(BB)intentionally,
				knowingly, or recklessly resulted in serious bodily injury to another;
				and
									;
				and
			(2)in subparagraph
			 (C), by striking a violent felony and inserting an
			 offense described in subparagraph (B)(ii).
			4.SentencingSection 924 of title 18, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking (g),; and
				(B)by adding at the
			 end the following:
					
						(8)Whoever knowingly violates section
				922(g) shall be fined under this title, imprisoned not more than 25 years, or
				both.
						;
				and
				(2)in subsection
			 (e)(1)—
				(A)by inserting
			 (A) before In the case of;
				(B)by striking
			 a violent felony or a serious drug offense, or both and
			 inserting qualifying offenses;
				(C)by striking
			 imprisoned not less than fifteen years and inserting
			 imprisoned for not less than 15 years and not more than 25
			 years; and
				(D)by adding at the
			 end the following:
					
						(B)(i)No person who is
				convicted of an offense under section 922(g) shall be sentenced to imprisonment
				for the mandatory minimum term of years under subparagraph (A), unless before
				trial, or before entry of a plea of guilty, the United States attorney files an
				information with the court (and serves a copy of such information on the person
				or counsel for the person) stating in writing the previous convictions to be
				relied upon. Except as provided in clause (ii), any proceedings under this
				subparagraph shall be conducted in accordance with the procedures under section
				411 of the Controlled Substances Act (21 U.S.C. 851).
							(ii)In determining whether a person
				shall be sentenced to imprisonment for the mandatory minimum term of years
				under subparagraph (A) based on previous convictions, the court—
								(I)is not limited to the elements of the
				statute of conviction and shall consider the facts of the previous conviction
				as presented in the judicial records of the previous conviction, the
				presentence report, or any other reliable evidence presented to the court;
				and
								(II)shall determine whether the person
				has such previous convictions by a preponderance of the
				evidence.
								.
				5.Directive to
			 United States Sentencing Commission
			(a)DirectivePursuant to the authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission shall review the Federal Sentencing
			 Guidelines and policy statements applicable to an offense described in section
			 924(e)(1) of title 18, United States Code, to reflect the amendment made by
			 this Act to section 924(e)(2)(B) of title 18, United States Code.
			(b)RequirementsIn
			 revising the Federal Sentencing Guidelines and policy statements to reflect the
			 amendment to section 924(e)(2)(B) of title 18, United States Code, made by this
			 Act, the United States Sentencing Commission shall—
				(1)revise the
			 definition of the term crime of violence under section 4B1.2 of
			 the Federal Sentencing Guidelines; and
				(2)revise sections
			 4B1.1 and 4B1.4 of the Federal Sentencing Guidelines to reflect that a
			 sentencing court may consider all reliable evidence presented to make a factual
			 determination whether the prior conviction of a defendant is a qualifying
			 offense, as defined in section 924(e)(2)(B) of title 18, United States Code, as
			 amended by this Act.
				
